                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

 Sandra S. Hauser                              ]
   Plaintiff                                   ]
                                               ]    Case#: 3:19-CV-516-HEH
 v.                                            ]
                                               ]    JURY DEMANDED
 Equifax Information Services, LLC             ]
 Et al                                         ]
      Defendants                               ]
                                               ]


                 NOTICE OF DISMISSAL AS TO BANK OF AMERICA, N.A.

Comes now the plaintiff, by counsel, and gives notice to all that this matter is dismissed
WITH PREJUDICE as to Bank of America, N.A., as settled pursuant to Fed.R.Civ.Proc.
41(a)(1)(A)(i). The defendant, Bank of America, N.A., has not filed an answer or other
pleading.
The court shall retain jurisdiction to enforce the terms of any agreement the parties have
entered into.

                                          Sandra S. Hauser

                                           /s/ Jason M. Krumbein, Esq.
                                          Jason M. Krumbein, Esq. VSB#43538
                                          JKrumbein@KrumbeinLaw.com (e-mail)
                                          Counsel for Plaintiff
                                          1650 Willow Lawn Drive, Suite 201
                                          Richmond, VA 23230
                                          804.592.0792
                                          804.234.1159 (fax)




Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.234.1159 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
                                         CERTIFICATE OF SERVICE



I hereby certify that on this 1 November 2019 I will electronically file the foregoing with the Clerk of
Court using the CM/ECF system, which will then send a notification of such filing (NEF) to the following:



Kendall H. Tan
Ethan G. Ostroff
Counsel for Suntrust Bank

Justin M. Sizemore, Esq.
Counsel for Synchrony Bank



And to the following non-filing users:




                                                 _________/s/_______________
                                                 Jason M. Krumbein, Esq. VSB# 43538
                                                 JKrumbein@KrumbeinLaw.com
                                                 Krumbein Consumer Legal Services, Inc.
                                                 1650 Willow Lawn Dr. Suite 201
                                                 Richmond, VA 23230
                                                 (804) 592-0792 - Telephone
                                                 (804) 673-4350 – Facsimile




Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.234.1159 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
